Citation Nr: 1509387	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg.

2.  Entitlement to service connection for a left leg neurological disorder (claimed as cramps and spasms), to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg.

3.  Entitlement to an effective date earlier than May 18, 2012, for the grant of service connection for a scar, status post scalp laceration.

4.  Entitlement to service connection for hypertension, to include as secondary to the non-service-connected depression.

5.  Entitlement to service connection for depression, to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg.

6.  Entitlement to service connection for a right leg/right knee disorder, to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg.

7.  Entitlement to an initial compensable disability rating for a scar, status post scalp laceration.

8.  Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the tibia and fibula of the left leg.

9.  Entitlement to an initial compensable disability rating for left leg scars with paresthesias.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1990 and from November 2009 to September 2010.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2011, April 2012, and October 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran perfected timely appeals of these issues.

The Board notes that additional evidence was submitted after the Statements of the Case in December 2012, January 2013, and October 2013.  This evidence was not reviewed by the RO and no waiver from the Veteran or his representative was received.  However, these records do not contain any evidence of any kind pertaining to the issues addressed in this decision.  As such, the evidence is in no way pertinent or relevant to the claims adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2014).

Finally, the Board notes that throughout the pendency of this appeal, the Veteran has been unemployed.  However, the Veteran does not contend, and the record evidence does not indicate, that he is unable to work due to his service-connected disabilities currently on appeal.  Specifically, at his March 2011 VA examination, the Veteran stated that his service-connected disabilities do not affect his employability, and the VA examiner found that the Veteran was employable with his service-connected disabilities.  Therefore, the Board finds that a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU) claim is not inferred.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the right foot, left leg neurological disorder, and the earlier effective date claims, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the September 2012 VA examination, the Veteran was diagnosed with arthritis and pes planus of the right foot.

2.  In a November 2011 statement, the Veteran reported that his service-connected status post fracture of the tibia and fibula of the left leg caused him to limp and overcompensate with his right foot.  Similarly, in a May 2012 statement, the Veteran stated that he favors his right leg because of his service-connected status post fracture of the tibia and fibula of the left leg.

3.  Following a physical examination of the Veteran, the September 2012 VA examiner opined that the Veteran's right foot disorder is at least as likely as not related to his service-connected status post fracture of the tibia and fibula of the left leg because the Veteran had an altered gait and because he needed to bear more weight on his right foot to compensate for his left leg.

4.  In an October 2012 VA addendum opinion, the September 2012 VA examiner found that the Veteran's right foot disorder was less likely than not caused by or secondary to his service-connected status post fracture of the tibia and fibula of the left leg and more likely related to the altered gait from his non-service-connected right knee disorder.

5.  The weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed right foot disorder is related to the Veteran's service-connected status post fracture of the tibia and fibula of the left leg.

6.  The Veteran does not have a current left leg neurological disorder separate and distinct from the already service-connected left leg paresthesias.

7.  The Veteran separated from the active military service in September 2010; he did not raise a claim of entitlement to service connection for a scar of the scalp or a scalp laceration within one year of discharge.

8.  On May 18, 2012, the Veteran first raised a claim of entitlement to service connection for a scar, status post scalp laceration.

9.  In an October 2012 rating decision, service connection for a scar, status post scalp laceration, was granted, effective May 18, 2012.

10.  No communication or medical record prior to May 18, 2012, may be interpreted as an informal claim of entitlement to service connection for a scar, status post scalp laceration.


CONCLUSIONS OF LAW

1.  In giving the Veteran the benefit of the doubt, service connection for a right foot disorder, as secondary to the service-connected status post fracture of the tibia and fibula of the left leg, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  Service connection for a left leg neurological disorder (claimed as cramps and spasms), to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for an effective date prior to May 18, 2012, for the award of service connection for a scar, status post scalp laceration, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the right foot claim, in light of the fully favorable determination in this case, no further discussion is necessary.  

Regarding the remaining claims, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claim, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2012 and December 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters also informed the Veteran about the requirements for establishing secondary service connection.  These letters were provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the earlier effective date claim, this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for the scar, status post scalp laceration.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess, 19 Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in July 2012 before the grant of service connection for the scar, status post scalp laceration, was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and Reserves records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  A VA medical opinion is unnecessary for the earlier effective date claim.  

Regarding the service connection claim, the record indicates that the Veteran participated in a VA neurological examination in January 2012, the results of which have been included in the claims file for review.  The examination involved a thorough examination of the Veteran's left leg, to include neurological testing.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board notes that while a VA examination has been conducted, medical opinions on the issues of direct and secondary service connection have not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current diagnosis, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As the medical evidence provides no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for this service connection claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a left leg neurological disorder (claimed as cramps and spasms), to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis.  In this regard, the Veteran was afforded a VA neurological examination in January 2012.  Following a thorough examination of the Veteran, to include neurological testing of his left leg, the VA examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  No neurological deficits were noted at the examination.  The VA and private treatment records in the claims file do not provide contrary evidence.  The Board also notes that the Veteran is already service-connected for left leg paresthesias, and this issue will be discussed below.  However, the evidence of record does not establish that the Veteran has any other left leg neurological disorder for which service connection could be granted, besides from the already service-connected left leg paresthesias.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical neurological diagnosis related to the Veteran's left leg, besides from the already service-connected left leg paresthesias, has not been of record since the service connection claim was initially filed in November 2011.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a left leg neurological disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   
In reaching this decision, the Board has considered the lay statements from the Veteran in support of his claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a current left leg neurological disorder separate and distinct from the already service-connected left leg paresthesias, this issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a neurological disorder.  The claims file does not contain any medical examinations diagnosing the Veteran with a left neurological disorder besides from the already service-connected left leg paresthesias.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a left leg neurological disorder (claimed as cramps and spasms), to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim is denied.

III.  Earlier Effective Date

An October 2012 rating decision granted entitlement to service connection for a scar, status post scalp laceration, effective May 18, 2012.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active duty in September 2010.  He failed to submit a claim of entitlement to service connection for a scar of the scalp or a scalp laceration within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

The Veteran initially raised a claim of entitlement to service connection for a scar, status post scalp laceration, on May 18, 2012.  As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Thus, May 18, 2012, serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the May 18, 2012, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to May 18, 2012, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after May 18, 2012, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to May 18, 2012, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2014).

After reviewing the record, the Board concludes that there are no testimonial documents submitted before May 18, 2012, from the Veteran or his representative that indicate an intent to file a claim of entitlement to service connection for a scalp scar or a scalp laceration.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's May 18, 2012, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a scar, status post scalp laceration, was filed earlier than May 18, 2012.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of May 18, 2012, is appropriate and there is no basis for an award of service connection for a scar, status post scalp laceration, prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right foot disorder, as secondary to the service-connected status post fracture of the tibia and fibula of the left leg, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to service connection for a left leg neurological disorder (claimed as cramps and spasms), to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg, is denied.

Entitlement to an effective date earlier than May 18, 2012, for the grant of service connection for a scar, status post scalp laceration, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Hypertension

A remand is required in order to afford the Veteran an addendum VA medical opinion to determine the etiology of his currently diagnosed hypertension.  The Veteran was afforded a VA examination in March 2011, but no medical opinion was provided.  The VA examiner diagnosed the Veteran with hypertension.  Regarding an in-service incurrence, the Veteran's service treatment records (STRs) from his first period of service from September 1986 to February 1990 do not document any pertinent complaints.  In January 2009, while the Veteran was in the National Guard Reserves, the Veteran underwent an examination and was diagnosed with "HTN not on meds."  The Veteran's STRs for his second period of service from November 2009 to September 2010 document one pertinent complaints.  Specifically, in December 2009, the Veteran stated that his hypertension had been present since the age of 13.  The physician noted that the Veteran had increased blood pressure related to his smoking.  There is no further pertinent evidence in the STRs or Reserves records.  However, this evidence suggests that the Veteran's hypertension may have pre-existed his active duty and then been aggravated by his active military service.  Thus, the Board finds that a VA addendum medical opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Depression

Initially, the October 2013 Statement of the Case (SOC) for this issue referenced VA mental health treatment records from January 2013 to March 2013 at the Northampton, Massachusetts, VA Medical Center (VAMC).  According to the SOC, these records documented a current psychiatric diagnosis.  These pertinent treatment records are not currently in the Veteran's paper or paperless claims files.  On remand, these pertinent VA treatment records and all record since then should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the nature and etiology of his claimed depressive disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regard to a current diagnosis, the Veteran was supposedly diagnosed with depressive disorder by the VAMC, according to the October 2013 SOC.   As stated above, the claim is being remanded for these records to be obtained.  The Veteran also asserts that his depressive disorder is due to or aggravated by his service-connected status post fracture of the tibia and fibula of the left leg.  38 C.F.R. § 3.310 (2014).  The Veteran has never been afforded a VA examination for this claim.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the nature and etiology of his claimed depressive disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Right Leg/Knee

The Veteran was afforded a VA examination and medical opinion in January 2012 to determine the nature and etiology of his claimed right knee and right leg disorder.  The VA examiner diagnosed the Veteran with osteochondroma of the right knee.  The VA examiner then provided a negative nexus opinion regarding secondary service connection based on causation only.  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed right knee disorder was aggravated beyond its natural progression by his service-connected status post fracture of the tibia and fibula of the left leg (as the Veteran claims).  38 C.F.R. § 3.310.  The examiner also did not provide any rationale for this negative nexus opinion.  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection (both causation and aggravation elements) to determine the etiology of the Veteran's currently diagnosed right knee disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Scalp Scar

The Veteran last was afforded a VA examination to determine the severity of the service-connected scar, status post scalp laceration, in September 2012.  The September 2012 VA examination is now over two years old.  The examination was also conducted for the purpose of establishing service connection (which has since been granted) and not for the purpose of determining the current severity of the scalp scar.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected scar, status post scalp laceration.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Left Tibia

The Veteran last was afforded a VA examination to determine the severity of the service-connected status post fracture of the tibia and fibula of the left leg in July 2011.  The July 2011 VA examination is now almost five years old.  The examination was also conducted for the purpose of establishing service connection (which has since been granted) and not for the purpose of determining the current severity of the service-connected left leg.  Additionally, the July 2011 VA examination, and the addendum VA medical opinion in September 2011, did not provide an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left leg.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath, 1 Vet. App. at 589.  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected status post fracture of the tibia and fibula of the left leg.  See Olsen, 3 Vet. App. at 482, citing Proscelle, 2 Vet. App. at 632.  

Left Leg Scar with Paresthesias

The Veteran last was afforded a VA scars examination in September 2011 and a VA neurological examination in January 2012 to determine the severity of the service-connected left leg scars with paresthesias.  These examinations are now over three years old.  The September 2011 examination was also conducted for the purpose of establishing service connection (which has since been granted) and not for the purpose of determining the current severity of the left leg scars with paresthesias.  Since those examinations, the Veteran and his representative in May 2012 statements reported sleep disturbances, spasms and cramps due to the Veteran's left leg scars with paresthesias.  Additionally, a prior March 2011 VA neurological examination found tenderness of the right knee scar (but not the left knee).  In a December 2011 statement, the Veteran's representative argued that the Veteran should be entitled to a compensable disability rating due to this finding for his service-connected left leg scars with paresthesias (implying that the VA examiner wrote down the wrong knee).  The remaining VA examinations do not document tenderness of the left knee scars, but this evidence does warrant an additional VA examination.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath, 1 Vet. App. at 589.  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected left leg scars with paresthesias.  See Olsen, 3 Vet. App. at 482, citing Proscelle, 2 Vet. App. at 632.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Northampton, Massachusetts, dated since the Veteran's military discharge in September 2010, to include the January 2013 to March 2013 VA mental health treatment records, that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, afford the Veteran a VA medical opinion regarding the etiology of his currently diagnosed hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.  If the VA examiner needs an examination of the Veteran to provide the medical opinions, then such examination should be scheduled.

The VA examiner is requested to specifically address the following:

a) Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter his first period of active duty in September 1986 with pre-existing hypertension?

i. If yes, was the pre-existing hypertension clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progression of the disease by the first period of active duty from September 1986 to February 1990?  

ii. If no, is it at least as likely as not (50 percent probability or greater) that the current hypertension is etiologically related to the Veteran's first period of active duty from September 1986 to February 1990?

b) Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter his second period of active duty in November 2009 with pre-existing hypertension?  The examiner is asked to consider the January 2009 National Guard Reserves examination that diagnoses the Veteran with "HTN not on meds."  

i. If yes, was the pre-existing hypertension clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progression of the disease by the second period of active duty from November 2009 to September 2010?  

ii. If no, is it at least as likely as not (50 percent probability or greater) that the current hypertension is etiologically related to the Veteran's second period of active duty from November 2009 to September 2010?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After obtaining the above records, afford the Veteran a VA psychiatric examination regarding the nature and etiology of his claimed depressive disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) State all current psychiatric diagnoses.

b) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disorder is etiologically related to the Veteran's active military service.

c) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disorder was caused by the Veteran's service-connected status post fracture of the tibia and fibula of the left leg.

d) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disorder was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected status post fracture of the tibia and fibula of the left leg.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

4.  After obtaining the above records, afford the Veteran a VA medical opinion regarding the etiology of his currently diagnosed osteochondroma of the right knee.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.  If the VA examiner needs an examination of the Veteran to provide the medical opinions, then such examination should be scheduled.

The VA examiner is requested to specifically address the following:

a) Is it at least as likely as not (50 percent probability or greater) that the current right knee disorder was caused by the Veteran's service-connected status post fracture of the tibia and fibula of the left leg?

b) Is it at least as likely as not (50 percent probability or greater) that the current right knee disorder was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected status post fracture of the tibia and fibula of the left leg?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

5.  After obtaining the above records, schedule the Veteran for a VA scars examination to assess the current severity of his service-connected scar, status post scalp laceration.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide a description of the Veteran's service-connected scar, status post scalp laceration, including the size and location, and whether: 

i. The scar is 5 or more inches (13 or more cm.) in length;

ii. The scar is at least one-quarter inch (0.6 cm.) wide at the widest part;

iii. The scar has a surface contour that is elevated or depressed on palpation;

iv. The scar is adherent to underlying tissue;

v. The skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

vi. The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

vii. The underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); 

viii. The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.);

ix. The scar has visible or palpable tissue loss;

x. The scar causes gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips);

xi. The scar is unstable (has frequent loss of covering of skin over the scar);

xii. The scar is painful on examination; and/or

xiii. The scar causes any limitation of the affected part.  

Unretouched color photographs of the scar should be taken and associated with the claims file.

6.  After obtaining the above records, schedule the Veteran with a VA joints examination to determine the current severity of his service-connected status post fracture of the tibia and fibula of the left leg.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his disability, the examiner is asked to state whether the Veteran's service-connected status post fracture of the tibia and fibula of the left leg is manifested by any of the following:
* Nonunion of the tibia and fibula of the left leg with loose motion that requires a brace;
* Malunion of the tibia and fibula of the left leg with a marked left knee or ankle disability; 
* Malunion of the tibia and fibula of the left leg with a moderate left knee or ankle disability; and,
* Malunion of the tibia and fibula of the left leg with a slight left knee or ankle disability;

In reporting the results of range of motion testing of the left knee, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

7.  After obtaining the above records, schedule the Veteran for a VA scars examination to assess the current severity of his service-connected left leg scars.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide a description of each of the Veteran's service-connected left leg scars, including the size and location of each, and whether: 

i. The scar is 5 or more inches (13 or more cm.) in length;

ii. The scar is at least one-quarter inch (0.6 cm.) wide at the widest part;

iii. The scar has a surface contour that is elevated or depressed on palpation;

iv. The scar is adherent to underlying tissue;

v. The skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

vi. The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

vii. The underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); 

viii. The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.);

ix. The scar has visible or palpable tissue loss;

x. The scar causes gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips);

xi. The scar is unstable (has frequent loss of covering of skin over the scar);

xii. The scar is painful on examination; and/or

xiii. The scar causes any limitation of the affected part.  

Unretouched color photographs of each scar should be taken and associated with the claims file.

8.  After obtaining the above records, schedule the Veteran with a VA neurological examination to determine the current severity of his service-connected left leg paresthesias.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his disability, the examiner is asked to state whether the Veteran's service-connected left leg paresthesias is manifested by incomplete or complete paralysis of a nerve of the leg, and if so, state the severity of the paralysis (mild, moderate, moderately severe, or severe).  The examiner is also asked to state whether any such paralysis causes limitation of motion of the left leg.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


